           Case 3:19-cv-00269-MWB Document 16 Filed 08/25/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT C. BOLUS,                                     No. 3:19-CV-00269

                 Plaintiff,                              (Judge Brann)

          v.                                            (Magistrate Judge Cohn)

    ANDREW SAUL,1
    Commissioner of Social Security,

                 Defendant.

                                            ORDER

                                       AUGUST 25, 2020

         Robert C. Bolus filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) finding Bolus liable for an

overpayment and withholding retirement payments while Bolus was incarcerated.2

In July 2020, Magistrate Judge Gerald B. Cohn issued a Report and

Recommendation recommending that this Court affirm the Commissioner’s decision

and close this case.3

         Bolus filed timely objections to that recommendation.4 In his objections,

Bolus reiterates that he was placed on work release and contends that Magistrate



1
     Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Doc. 1.
3
      Doc. 12.
4
      Docs. 13, 14.
        Case 3:19-cv-00269-MWB Document 16 Filed 08/25/20 Page 2 of 3




Judge Cohn therefore erred in concluding that the Commissioner’s decision was

support by substantial evidence, as Bolus’ support was not paid through his

incarceration.5

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”6

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.7 Given the clear guidance from the relevant regulations and

precedent from the United States Court of Appeals for the Third Circuit, the Court

finds no error in Magistrate Judge Cohn’s conclusion that the Commissioner’s

decision is supported by substantial evidence. Consequently, IT IS HEREBY

ORDERED that:

       1.     Magistrate Gerald B. Cohn’s Report and Recommendation (Doc. 12) is

              ADOPTED;

       2.     The Commissioner’s decision is AFFIRMED;




5
    Doc. 14.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                             2
 Case 3:19-cv-00269-MWB Document 16 Filed 08/25/20 Page 3 of 3




3.   Final Judgment is entered in favor of Defendant and against Plaintiff

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

     and

4.   The Clerk of Court is direct to CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
